DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 2/9/22. Claims 40, 44, 49-52, 54, 57, and 59 have been amended, claims 1-39, 55-56, and 58 have been cancelled, and no new claims have been added. Thus, claims 40-54, 57, and 59 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40-42, 44, 46-48, 51, 53-54, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky (WO 2008/096210) in view of Ahn (2016/0074272) and Fu (2019/0290209).
With respect to claim 40, Rodetsky discloses a system for rehabilitation and/or mobility of a user (see Abstract, lines 1-5), comprising a hollow frame (2/7, fig 6), comprising an inter-connected lower body (2, fig 6) and upper body (7, fig 6); wheels (23/24, fig 6), attached to the frame for rolling movement (see [51], pg. 9); a pelvis support (10, fig 2), modularly attached to the frame for distributing at least partial weight of the user to the frame (see [50], lines 1-5 pg. 9); and a motorized leg attachment for each leg (19/19’, fig 6/components of fig 10), each operably attached to the frame (see [52], pg. 9), comprising an attachment for attaching to a leg (see 19 attached to the legs in fig 1 via straps) and each configured to apply mechanical force to the leg for assisting the natural walking gait of the user, Rodetsky discloses a control system (control compartment (6), panel (8), fig 6) but lacks an artificial intelligence based control system.
However, Ahn teaches a gait device (121, fig 1B) with an artificial intelligence based control system (1710, fig 17) for controlling the motorized leg attachment and providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Rodetsky to include an artificial intelligence-based control system as taught by Ahn so as to provide customized gait movement based on the user.
Further, Rodetsky lacks an artificial intelligence based long-term learning system which combines a plurality of sequence learning models to create a deep neural network for customizing the gait action based on at least a disability and a user profile.
However, Fu teaches an artificial intelligence based long-term learning system (see [0038], lines 2-3) which combines a plurality of sequence learning models (layered network; see [0038], lines 3-4) to create a deep neural network (see [0038], lines 1-7) for customizing the gait action (see fig 1) based on at least a disability and a user profile (see user profile in fig 11(a)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network model to 
With respect to claim 41, the modified Rodetsky shows that the upper body and lower body are closed on three sides and open on one side (see fig 5, the user is enclosed on the front and left and right sides by frame 2 of Rodetsky).
With respect to claim 42, the modified Rodetsky shows that the lower body encloses a first area (area enclosed by element 2 in fig 5 of Rodetsky) that is equal to a second area enclosed by the upper body (area enclosed by 7 in fig 6 of Rodetsky) the areas are equal as seen in fig 4 the width of the upper and lower frames are the same.
With respect to claim 44, the modified Rodetsky shows that the motorized leg attachment is configured to only assist movement of the respective leg of the user that it is attached to, (see [76], lines 1-2 pg. 17 of Rodetsky) and not to assist movement of other body parts of the user (only attached to the lower leg of the user).
With respect to claim 46, the modified Rodetsky shows that the pelvis support is a harness (10, fig 3 of Rodetsky).
With respect to claim 47, the modified Rodetsky shows that the frame comprises a height-adjustable upper frame (see annotated fig 8 and see [49] pg. 8 of Rodetsky) having at least one harness attachment point (see [50], pg. 9, lines 5-7 of Rodetsky) and a cross bar (9-1, fig 8 of Rodetsky) that is higher than the shoulder of the user (the bar is over the user’s shoulder in fig 6 of Rodetsky), wherein the harness is attached to the upper frame at the at least one harness attachment point (see [50], pg. 9, lines 5-7 of Rodetsky).
With respect to claim 48, the modified Rodetsky shows that the pelvis support is of a length to lift the user partially off the ground, note the harness supports the user’s weight.

With respect to claim 53, the modified Rodetsky shows a human machine interface (8/8-1/8-2, fig 6 of Rodetsky) comprising an input device (see [10], pg. 3 line 3; the user presets thus inputs parameters) and a display (screen 8-1, fig 6 of Rodetsky).
With respect to claim 54, the modified Rodetsky shows all the limitations as claimed above, but lacks a first plurality of sensory units and a second plurality of sensory units to 4detect intended movement of the user and adjust a gait of the motorized leg attachment based on the intended movement.
However, Ahn teaches a plurality of first sensory units attached to the lower body of the user (630, fig 6) and second sensory units attached to the frame (620, fig 6) (see [0128], lines 9-11) to 4detect intended movement of the user (estimate, see [0031], lines 20-23) and adjust a gait of the motorized leg attachment based on the intended movement (see [0031], lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rodetsky to include sensors as taught by Ahn so as to provide a personalized gait for the user.
With respect to claim 59, the modified Rodetsky shows the artificial intelligence-based control system learns based at least in part on real-time sensing (see [0179], lines 1-2 of Ahn), the artificial intelligence-based control system learning a plurality of different models (see [0186], lines 1-6 and [0187], lines 1-4 of Ahn) corresponding to different types of ambulation (plurality of gait tasks).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Dashew (2009/0224499).
With respect to claim 43, the modified Rodetsky shows all the limitations as claimed above but lacks the upper body including a plurality of arm attachments for attaching each arm of the user to the upper body in a resting, substantially horizontal position.
However, Dashew teaches a rehab device (20, fig 1) with an upper body (26, fig 1) including a plurality of arm attachments (90, fig 1; two instances) for attaching each arm of the user to the upper body in a resting (attach as defined as join by Oxford dictionary substantially horizontal position (the arm attachments are horizontal in fig 1; see also [0043], lines 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper body of Rodetsky to include arm attachments as taught by Dashew so as to provide support for the arms while in use.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Johannesen (2792052).
With respect to claim 45, the modified Rodetsky shows a pelvis support (see claim 40 above) but lacks the support being a saddle.
However, Johannesen teaches a rehab device (see fig 1) with a pelvis support (14/15, fig 1) being a saddle (saddle seat; 15, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pelvis support of Rodetsky with the saddle of Johannesen so as to replace one support with another.
Claims 49-50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky as applied to claim 40 above, and further in view of Bucher (2016/0136477).

However, Bucher teaches a rehab device (1, fig 1) with a first actuator (36, fig 1) for assisting movement of the hip of the user (orthosis drive, see [0039], lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motorized leg attachment of Rodetsky to include the first hip actuator as taught by Bucher so as to provide more stabilized control over the lower body of the user.
With respect to claim 50, as best understood, the modified Rodetsky shows an actuator (see claim 40 above) but lacks a first actuator for assisting movement of both a hip and a knee of a leg of the user.
However, Bucher teaches a rehab device (1, fig 1) with a first actuator (31, fig 1) for assisting movement of the hip and knee of the user (orthosis drive, see [0039], lines 8-9, the driver moves the hip and by linkage between 36 and 31 the knee then moves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motorized leg attachment of Rodetsky to include the first hip actuator as taught by Bucher so as to provide more stabilized control over the lower body of the user.
With respect to claim 52, the modified Rodetsky shows that the attachment comprises an ankle attachment (see straps around ankle in fig 1 of Rodetsky).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky in view of Ahn as applied to claim 40 above, and further in view of Fujita (6754560).

However, Fujita teaches a neural network (see col. 29, lines 30-31) which includes a hidden layer (162, fig 29) for converting all motorized leg attachments joint data (see col. 28, lines 33-34) into different gait phases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of the modified Rodetsky to include the hidden layer as taught by Fujita so as to provide a three-layer neural network for feature extraction.
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. 
In section IV of remarks, Applicant argues the references fail to disclose the "motorized leg attachment for each leg". This is not well since the Rodetsky reference has an attachment for each leg and allows the user to walk naturally by assistance of the device see rejection above). 
Further, Applicant argues Ahn and Fu do not teach customizing gait action based on a disability and user profile. This is not taken well since the Fu reference teaches a neural network using a profile and disability to learn gait actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785